Citation Nr: 0423493	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-04 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of intermediate phalangectomy of the right toe.

2.  Entitlement to an initial compensable evaluation for 
residuals of intermediate phalangectomy of the left fifth 
toe.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law 


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran served on active duty from March  1984 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
San Francisco, California, which, pursuant to a November 2000 
Board decision, granted service connection for residuals of 
intermediate phalangectomies of the 5th toe, bilaterally; 
each toe was rated zero percent, effective from the date of 
receipt of the original claim for service connection, 
September 9, 1991.  The veteran appeals for the initial 
assignment of a compensable rating for both 5th toe 
disabilities.  

The appeal has previously been before the Board in August 
1995, November 1997, and November 2000; each time the Board 
remanded the appeal for additional evidentiary development.  
In January 2003, the Board ordered a VA compensation and 
pension physical examination (C&P examination) pursuant to 
authority under 38 C.F.R. § 19.9(a)(2), which, in conjunction 
with 38 C.F.R. § 20.1304, eliminated the requirement that the 
appellant waive initial consideration by agency of original 
jurisdiction (AOJ) of evidence submitted to the Board.  The 
Court of Appeals for the Federal Circuit subsequently 
invalidated 38 C.F.R. § 19.9(a)(2), finding the regulation 
was contrary to 38 U.S.C. § 7104(a), which provides that 
"[a]ll questions" in a matter subject to decision by the 
Secretary shall be subject to "one review on appeal" to the 
Secretary, with the final decision on such appeals being made 
by the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
reviewed the appeal again in October 2003 in light of the 
Federal Circuit's decision.  At that time, the Board remanded 
the appeal to the AOJ to facilitate the desired C&P 
examination and to re-adjudicate the claims once the 
resulting examination report was associated with the claims 
file.  Review of the file reflects the requested development 
has been accomplished.  Consequently, the Board finds the 
appeal is ready for appellate review.  See Stegall v. West, 
11 Vet. App. 268 (1998).

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issues in this case have been rephrased to 
reflect that the veteran is appealing the initial evaluation 
assigned for his service-connected residuals of intermediate 
phalangectomies of the right and left fifth toe.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for a compensable initial evaluation for 
residuals of intermediate phalangectomy of the right fifth 
toe and residuals of intermediate phalangectomy of the left 
fifth toe; all reasonable development necessary for the 
disposition of the instant case has been completed.

2.  The residuals of intermediate phalangectomy of the right 
and left fifth toes included tenderness of the surgical scar 
on each toe upon palpation prior to March 16, 1999, along 
with  symptoms of numbness and slight loss of motion.

3.  The residuals of intermediate phalangectomy of the right 
and left fifth toes have continued to be manifested by 
symptoms of numbness and slight loss of motion since a VA 
examination on March 16, 1999, but the scars on both toes 
have been well healed and asymptomatic; neither scar covers 
an area or areas of 144 square inches or greater, nor is 
either scar poorly nourished, ulcerated or unstable.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial 10 percent rating 
for residuals of intermediate phalangectomy of the right 
fifth toe, from September 9, 1991, through March 15, 1999, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.14, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5172, 5284 
(2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (prior 
to August 30, 2002).

2.  The schedular criteria for an initial compensable 
evaluation for residuals of intermediate phalangectomy of the 
right fifth toe, from March 16, 1999, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.31, 4.40, 
4.45, 4.71a, Diagnostic Codes 5172, 5284 (2003); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (prior to August 30, 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (since August 
30, 2002).

3.  The schedular criteria for an initial 10 percent rating 
for residuals of intermediate phalangectomy of the left fifth 
toe, from September 9, 1991, through March 15, 1999, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.14, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5172, 5284 
(2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (prior 
to August 30, 2002).

4.  The schedular criteria for an initial compensable 
evaluation for residuals of intermediate phalangectomy of the 
left fifth toe from March 16, 1999, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.31,4.40, 4.45, 
4.71a, Diagnostic Codes 5172, 5284 (2003); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (prior to August 30, 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (since August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  In this matter, the RO 
sent VCAA notice in April 2002, prior to the July 2002 rating 
decision.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) (Pelegrini II, which replaced the opinion 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004, (holding a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In a letter to the veteran dated in April 2002, the RO 
informed the veteran of the evidence needed to substantiate 
the service connection claim.  The RO advised the veteran 
that VA would request any information the veteran wanted VA 
to obtain, and any medical evidence from VA or other medical 
providers that he identified, and requested the veteran 
provide information regarding medical treatment; the RO sent 
a VA Form 21-4138 for this purpose.  The letter also advised 
that VA would arrange a VA examination or seek a medical 
opinion if necessary.  The letter advised the veteran that he 
may supplement the record by submitting his own statements or 
statements of others describing his physical symptoms.  Thus, 
the veteran has been advised which portion of evidence is to 
be provided by him and which portion VA will attempt to 
obtain in accordance with 38 U.S.C.A. § 5103(a).  The April 
2002 letter shows that the appellant was notified of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio, 16 Vet. App. at 
183; Pelegrini v. Principi, 17 Vet. App. 412 (2004). 

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In its VCAA notice letter, the RO 
requested the veteran inform VA of "any additional 
information that you want us to try to get for you."  In a 
letter informing the veteran that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first. 

Because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Moreover, in a recent 
opinion, VA General Counsel held that the Court of Appeals 
for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.

In the rating decision, Statement of the Case, and 
Supplemental Statement of the Case, the RO also advised the 
veteran of what must be demonstrated to establish entitlement 
to initial compensable evaluations for residuals of 
intermediate phalangectomy of the fifth toes.  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  The record contains reports of 
examinations performed in recent years for the specific 
purpose of determining the current severity of the veteran's 
bilateral fifth toe disabilities and the Board finds that 
this medical evidence is adequate to rate both disorders.  
That is, the medical evidence is sufficient to decide this 
appeal and there is no further duty to provide an examination 
or medical opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Accordingly, the Board finds that no further 
notice to the veteran or assistance in acquiring additional 
evidence is required by the new statute and regulations.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible.  No additional assistance or 
notification to the veteran is required based on the facts of 
the instant case, there has been no prejudice to the veteran 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).


FACTUAL SUMMARY

Historically, service connection for diabetes mellitus was 
granted by rating decision in May 1987.  Pursuant to a 
November 2000 Board decision, service connection for 
residuals of intermediate phalangectomies of the fifth toe, 
bilaterally, secondary to service-connected diabetes mellitus 
was granted by rating decision dated in January 2001.  A zero 
percent rating was assigned for both 5th toes, effective from 
September 9, 1991.

The veteran underwent a VA examination in February 1991.  No 
history is shown relating to the veteran's fifth toe, 
bilaterally.  Physical examination revealed no cyanosis, 
clubbing, or edema in the extremities.  The femoral, 
popliteal, and posterior tibialis pulses were +2 (moderately 
impaired).  The dorsal pedis pulse was not palpable 
bilaterally.  Neurologic examination was normal and there was 
normal sensation to pinprick in both lower extremities.

In September 1991, the veteran underwent a bilateral 
intermediate phalangectomy of the fifth toe.

VA outpatient records show the veteran reported in April 1992 
that he was getting regular exercise, walking two miles 
daily.  In September 1994, the veteran complained of a 
painful corn on his fifth toe, right foot.  X-rays were 
interpreted to show absent intermediate phalanx of the fifth 
digit.  There was a surgical scar obliquely placed over the 
proximal interphalangeal joint of the fifth toe with distal 
nucleated keratone painful to touch.  The assessment was 
debridement of keratoma.  

The veteran underwent another VA examination in November 
1995.  The veteran reported that he never had symptoms in his 
feet until he was told he needed surgery to straighten out 
his fifth toes.  He stated that ever since the surgery he has 
had bothersome symptoms.  He indicated he can walk okay for 
at least 30 minutes.  Standing at work for eight hour was 
tolerable with only moderate symptoms.  He complained of 
numbness of all ten toes for the last two years and some 
tenderness at both fifth toes.  Physical examination revealed 
well healed 1.5 cm (centimeter) surgical scars on the dorsal 
aspect.  The fifth toes had good alignment.  There were no 
calluses on the fifth toes.  Both fifth toes had a mild 
tenderness.  There was numbness at both fifth toes, which was 
diagnosed as scarring of superficial nerves from surgery.  
There was some persistent tenderness which was diagnosed as 
bothersome postoperative scarring.

VA outpatient records show the veteran complained of numbness 
in his feet in February 1998.  Examination of the feet was 
negative for findings pertaining to the fifth toe 
bilaterally.

The veteran underwent a VA examination in December 1998.  The 
examiner reviewed the claims file, remand instructions, and 
medical records from the veteran's toe surgery.   The veteran 
reported that surgery was recommended on his fifth toe 
bilaterally because doctors were concerned that a deformity 
and a callus could create difficulty if they worsened as a 
result of diabetes.  Medical history indicated the veteran 
healed well from surgery on his fifth toe and his feet felt 
okay.  The veteran began experiencing numbness around the 
time he underwent the toe surgery.  The surgery at each fifth 
toe has healed with no symptoms.  On physical examination the 
veteran did not limp and he was able to rise on the toes and 
heels.  He could stand on the medial and lateral borders of 
both feet.  Forefoot areas had no tenderness.  Toes were 
satisfactorily aligned.  The fifth toe had a 3/5-inch dorsal 
scar bilaterally, which was well-healed.  There was a very 
slight tenderness by the scar and some slight numbness.  
Alignment of the toes was okay.  Numbness of the feet 
involved both feet and included the dorsal aspect of both 
feet.  No calluses were found except on the big toes.  The 
assessment was that the surgery was successful in improving 
alignment of the fifth toe and eliminating callus.  There was 
some minimal continuing symptoms of tenderness and numbness 
dorsally at the fifth toes, diagnosed as some minimally 
bothersome scarring.  The examiner commented further that the 
surgery was done to enable the veteran to tolerate long-term 
diabetic problems better; currently, there are no significant 
bothersome symptoms at the fifth toes. 

The veteran underwent another VA examination on March 16, 
1999.  The examiner noted that the claims file, remand, and 
electronic records were available for review.  The veteran 
referred to corrective surgery to the fifth toes of both feet 
to prevent ulceration.  He indicated he has had problems with 
foot numbness, but no ulcerations.  He also stated the 
tingling and numb feeling in his toes has occurred for three 
to four years.  On examination, the pulses and capillary 
circulation were intact in his toes and he was able to sense 
the "4.08 Simms-Weinstein" on all toes in both feet.  He 
was also able to sense the "3.61" proximal to the toes on 
the plantar and dorsal surfaces.  He was able to walk on his 
heels and toes without difficulty.  The impression was 
diabetic neuropathy, peripheral, with diminished light touch 
in fingers and toes. 

The veteran testified in a local hearing in February 2002.  
His testimony indicates as follows:

The veteran had surgery on his little toes on each foot to 
make them straighter.  He was told this would prevent 
diabetic problems later on, which would necessitate 
amputation of the toes.  (Transcript (T.) at p.1)  The toes 
appeared straighter and more narrow after the surgery.  (T. 
at p. 2)  The veteran has two scars on each little toe from 
the surgery.  He has no pain associated with the toes because 
the toes are numb.  The other toes were not numb at the time.  
(T. at pp. 2-3)  The surgeon removed a piece of bone from 
each little toe and twisted the toes up.  The toes did not 
appear shorter to the veteran.  The veteran would be 
satisfied with a 10 percent evaluation for each toe going 
back to September 9, 1991.  (T. at p.3)  

Upon a VA examination in June 2002, the claims file was not 
available.  The veteran reported a history of numbness and 
tingling in his hands, fingers, feet, and toes for the past 
six to seven years.  He stated he has had numbness of both 
feet and toes since surgery in 1991 or 1992.  Examination of 
the toes revealed a very small linear scar on the dorsal 
surface of each of his fifth toe.  No other findings were 
seen.  There was no apparent tissue loss.  The examiner 
commented he did not believe that the paresthesias was 
actually due to the surgery, but as likely as not was related 
to the veteran's overall diabetic status.  Physical 
examination was negative for any skin issues.  

The veteran underwent a VA examination in March 2004.  The 
veteran discussed his toe surgery and indicated that since 
his surgery, he gradually developed increasing numbness in 
his fifth toe.  The numbness has given him a difficult time 
because he cannot walk barefoot at home, since if he does, he 
tends to run into furniture and sometimes incurs pain and 
discomfort as a result.  He also stated he occasionally gets 
a callus on the toe, right worse than left.  On examination, 
the veteran had scars on the dorsum of the fifth digits 
bilaterally.  The scars were oblique and extended from the 
distal medial to the proximal lateral overlying the 
intermediate phalanx area.  There was a small area of 
hyperkeratosis on the right fifth toe at the proximal lateral 
end of the incision, that might represent a point that peaks 
out on the curvature on his toe and rubs against his shoes.  
The keratoma was very thin and did not appear to cause any 
discomfort or pain when palpated or compressed.  The skin was 
slightly erythematous, but with no sign of infection.

There was no pain on range of motion of the toe.  The joints 
were articulating fairly well, although they were mildly 
limited in their articulation of the distal interphalangeal 
joints and proximal interphalangeal joints of the fifth 
digits.  Range of motion of the involved joints of the fifth 
toes appeared to be slightly diminished, but not greatly so.  
Muscle strength was good, but slightly decreased for digits 
2-5.  There was good dorsiflexion against resistance.  There 
was no evidence of skin deterioration or scaling.  Alignment 
of the fifth toe was normal and there was no impingement on 
the adjacent toe bilaterally.  They appeared straight and did 
not have hammering or mallet toe deformity.  Monofilament 
testing indicated some mild loss of sensation at the distal 
foot around the ends of the toes, which was more pronounced 
at the lesser digits.  The numbness appeared to be more 
significant on the fifth toe and gradually dissipated and the 
veteran became more sensitized to the monofilament as they 
proceeded medially to the great toe.  The veteran could not 
discern the sensation of the monofilament on his fifth or 
fourth toes, but knew something was moving around his skin in 
that area; he could not feel the sharpness or sensation of 
the monofilament touching his skin there, but he could feel 
it on the other toes.  The examiner questioned the veteran 
about back problems or injuries involving the extremities 
that could affect nerve sensation; the veteran denied any 
such history, but he did indicate that he had occasional back 
pain and that he frequently used his back on his job. 

The pertinent assessment was as follows: (1) history of 
hammer digit correction of the fifth toes bilaterally with 
some residual neuropathy of the toe with some sensory loss of 
the fifth digit; (2) some neuropathy affecting the dermatome 
pattern of S2 bilaterally; and (3) scarring secondary to 
prior surgery to correct the hammertoe deformity of the fifth 
digits bilaterally with hyperkeratosis on the right.  The 
examiner opined the pattern of sensory loss appeared to fit a 
dermatomal pattern of loss of sensation secondary to injury 
more proximal,  possibly at the veteran's lower back, that 
fits into the dermatomal pattern of S2.  The examiner could 
not conclude that the sensory loss in the fifth toe 
bilaterally was caused only by the hammertoe operation 
because most of the sensory loss appeared to be at the distal 
toe and on the plantar surface of the digits four and five, 
which is more associated with the S2 pattern of nerves.

LAW AND REGULATIONS

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim, 
it is allowed.  Id.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2003).  

The veteran's residuals of intermediate phalangectomies of 
the right and left fifth toe are currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5172 (2003).  Under this 
provision, disability from amputation of one or two toes 
(other than the great toe) without metatarsal involvement 
warrants a noncompensable evaluation.  A 20 percent 
evaluation is assigned when the metatarsal head is removed in 
the amputation of one or two toes, other than the great toe.

Other foot injuries are evaluated under Diagnostic Code 5284.  
Under this code a 10 percent rating is assigned for moderate 
foot injury.  A moderately severe foot injury warrants a 20 
percent rating and a severe foot injury is evaluated as 30 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2003).

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2003).

During the pendency of this appeal, the regulations for 
evaluation of skin disabilities were revised, effective on 
August 30, 2002. 67 Fed. Reg. 49590 (July 31, 2002).  

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, 2003 
VAOPGCPREC LEXIS 13 (Nov. 19, 2003), which addressed the 
standards governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at *14-*15.  Thus, 
the regulation at issue in the present case, 67 Fed. Reg. 
49590 (July 31, 2002), codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805, cannot be construed to have 
retroactive effect unless its language requires this result.  
See Kuzma, 341 F.3d at 1328 (citing Landgraf v. USI Film 
Prods., 511 U.S. 244 (1994)).  By its terms the regulation is 
effective August 30, 2002, see 67 Fed. Reg. 49590, and it 
thus cannot be applied to the period prior to that date.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the two versions of a regulation that was revised during 
his appeal allows application of the prior version of 38 
C.F.R. § 4.118, Diagnostic Codes 7803-7805, to the period on 
or after August 30, 2002, the effective date of the new 
regulation.  See VAOPGCPREC 3-2000, 2000 VAOPCGPREC LEXIS 3, 
*11-12; *15-16 (April 10, 2000) (where amendment is more 
favorable, Board should apply it to rate disability for 
periods from and after date of regulatory change; Board 
should apply prior regulation to rate veteran's disability 
for periods preceding effective date of regulatory change);  
Cf. Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) (applying 
"most favorable version rule" to periods both before and 
after effective date of new criteria pertaining to mental 
disorders).  Therefore, the Board will address (1) whether, 
for the entire period of time at issue, the veteran is 
entitled to a compensable rating  under the old criteria and 
(2) whether, for the period on and after August 30, 2002, the 
veteran is entitled to a higher rating under either the old 
or the new criteria.

Under the old criteria, a 10 percent disability evaluation 
was warranted for a scar which was superficial, poorly 
nourished, with repeated ulceration or which was superficial, 
tender, and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (2002).  

Under the new criteria, effective August 30, 2002, a 10 
percent disability evaluation is warranted for scars, other 
than head, face or neck, that are superficial and that do not 
cause limited motion, covering an area or areas of 144 square 
inches or greater, or for scars that are superficial and 
unstable, or for scars that are superficial and painful on 
examination. 

A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 
(2003).


ANALYSIS

Initially, the Board notes the veteran's service-connected 
residuals of intermediate phalangectomies of the right and 
left fifth toe are evaluated by analogy under Diagnostic Code 
5172.  Where the particular disability for which the veteran 
has been service connected is not listed, it may be rated by 
analogy to another disease that is closely related, in which 
the functions affected, the anatomical location and 
symptomatology are all closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2003).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  The Board is of the opinion that the residuals of 
intermediate phalangectomies of the right and left fifth toe 
do not closely analogize an amputation of toes.  In this 
regard, the evidence indicates that the veteran's surgery 
involved cutting out the intermediate phalanx of the fifth 
toe bilaterally and removing some skin.  Subsequent 
examinations show that the veteran's toe was intact, in fact, 
the fifth toe bilaterally is described as straight with good 
alignment.  Examinations also demonstrate that the veteran 
had range of motion and strength in his fifth toe 
bilaterally, with only slight or mild reduction in motion and 
strength noted.  The veteran is able to stand and walk, 
including toe walking, without difficulty.  Consequently, the 
Board concludes that his disability is not analogous to the 
loss of his fifth toe bilaterally because the toes continue 
to function well.  

The Board finds that evaluation of the scars under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804 is appropriate.  While the 
veteran testified under oath that the 5th toe scars were not 
tender, there is medical evidence dated prior to a March 16, 
1999 VA examination to indicate otherwise.  Specifically, a 
November 1995 out-patient clinic record includes the notation 
of persistent post-operative scarring tenderness, and a 
December 1998 examination revealed slight tenderness in the 
same areas upon examination (palpation of the scars).  March 
1999, June 2002, and March 2004 examinations, along with the 
veteran's own testimony in February 2002, indicates that his 
5th toe scars were not objectively painful or tender from the 
time of the March 16, 1999 examination.  

In view of the foregoing, the Board finds that the residuals 
of intermediate phalangectomy of the right and left fifth 
toes included tenderness of the surgical scar on each toe 
upon palpation prior to March 16, 1999, along with symptoms 
of numbness and slight loss of motion.  The Board further 
finds that the residuals of intermediate phalangectomy of the 
right and left fifth toes have continued to be manifested by 
symptoms of numbness and slight loss of motion, but the scars 
on both toes have been well healed and asymptomatic since a 
VA examination on March 16, 1999.  

The Board notes that these new regulations pertaining to 
scars have not made any substantive changes affecting this 
case.  The 10 percent evaluation was awarded under the former 
rating criteria and is the highest schedular evaluation 
available for a tender scar.  Under the current criteria, a 
superficial scar that is painful on examination still 
warrants a 10 percent rating as before.  As noted above, the 
medical evidence dated from March 16, 1999 shows no objective 
confirmation of a painful scar.  There is no change in 
Diagnostic Code 7805; the scar is still rated  based on 
limitation of function of the affected part and, in this 
case, there is no secondary limitation of function of either 
5th toe due to a scar that would support a compensable rating 
under any of the potentially applicable rating criteria.  
Under the current version of Diagnostic Code 7802, a 10 
percent rating is warranted for an area or areas of scarring 
that covers 144 square inches (929 sq. cm.) or greater.  In 
this case, as the scars are on the 5th or smallest toes, 
there is no potential for a compensable rating under this 
code.  Under the current version of Diagnostic Code 7803, 
superficial scars that are unstable warrant a 10 percent 
rating.  Under the  former version of that code, a 10 percent 
disability evaluation was warranted for a scar which was 
superficial, poorly nourished, with repeated ulceration.  
There is no medical evidence of ulceration or any other type 
of breakdown of the scar.  This latter change is not 
substantive.

The Board has also considered rating the residuals of 
intermediate phalangectomies of the right and left fifth toe 
under Diagnostic Code 5284 as a foot injury.  

Subjectively, the veteran has stated that the residual 
disability from his toe surgery is numbness.  Medical 
examiners have had difficulty distinguishing between the 
numbness in the toes that resulted from surgery and the 
numbness resulting from complications of service-connected 
diabetes mellitus.  The evidence, that suggests the etiology 
of numbness of the veteran's fifth toes is the toe surgery, 
appears to be at least in relative equipoise with evidence 
that places the origins elsewhere.  Reasonable doubt as to 
numbness as a manifestation of  residuals of intermediate 
phalangectomies of the right and left fifth toe is resolved 
in the veteran's favor.  38 C.F.R. § 3.102 (2003).  

It is pertinent to note that the veteran is currently 
service-connected for diabetic neuropathy of both feet and 
the evidence demonstrates his diabetic neuropathy is 
manifested by symptoms of numbness, paresthesias, and 
diminished light touch in fingers and toes.  In general, all 
disabilities, including those arising from a single disease 
entity, are rated separately, and all disability ratings are 
then combined in accordance with 38 C.F.R. § 4.25.  The Court 
has acknowledged that when a veteran has separate and 
distinct manifestations attributable to the same injury, he 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  In this case, it is clear from the 
medical evidence of record that the veteran's current 20 
percent ratings for diabetic neuropathy of each foot takes 
into account diffuse numbness.  Consequently, the Board finds 
that additional compensation under Diagnostic Code 5284 is 
not warranted.  The Board further points out that the 
numbness acknowledged to be due to superficial or minimal 
scarring of nerves during surgery, would not constitute a 
moderate injury.  Rather, it appears to be slight or mild as 
the examiners described it.  Moreover, the area affected by 
the service-connected disabilities at issue, the 5th toe of 
each foot, represents a very small percentage of the entire 
foot.  A foot injury must be at least moderate to be 
compensable under Diagnostic Code 5284.  See 38 C.F.R. § 4.31 
(where the Schedule does not provide a zero percent rating, a 
zero percent shall be assigned if the requirements for a 
compensable rating are not met).  

The Board finds that, since the veteran's service-connected 
disability is confined to the smallest (5th) toes, no other 
diagnostic codes relating to the feet are applicable.  
38 C.F.R. § 4.71a, Codes 5276, 5277, 5278, 5279, 5280, 5281, 
5282, 5383.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not  limited to that reflecting the 
then current severity of the disorder.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board finds that the 
evidence supports the conclusion that there is no actual 
variance in the severity of the veteran's service-connected 
residuals of intermediate phalangectomies of the right and 
left fifth toe during the appeal period that would sustain a 
higher rating for a portion of that time frame, other than 
the periods prior to and since March 16, 1999.  

Finally, the Board concludes that the evidence of record does 
not reveal that the veteran's service connected residuals of 
intermediate phalangectomies of the right and left fifth toe 
cause him unusual or exceptional hardship so as to warrant 
application of 38 C.F.R. § 3.321(b)(1) (2003).  The veteran 
is not shown to have required frequent periods of 
hospitalization.  The evidence of record indicates the 
veteran has been fully and continuously employed as an auto 
mechanic and has had no marked difficulty at work due to 
residual symptoms of intermediate phalangectomies of the 
right and left fifth toe is evident.  Consequently, the Board 
concludes that the service-connected residuals of 
intermediate phalangectomies of the right and left fifth toe 
does not cause the veteran exceptional hardship in an 
employment setting.  The rating of disabilities is based on 
average impairment of earning capacity in a civil occupation.  
38 U.S.C.A. § 1155.  The basis for an assignment of a 
disability rating, therefore, is the interference with 
average civil employment.  In cases such as this, where there 
is no evidence of an exceptional or unusual situation, 
application of the provisions of 38 C.F.R. § 3.321(b)(1) in 
lieu of the regular rating criteria is deemed inappropriate.

In view of the foregoing, the Board finds that initial 10 
percent ratings for residuals of an intermediate 
phalangectomy of the 5th toes, from September 9, 1991, 
through March 15, 1999, are warranted, and that initial 
compensable ratings for residuals of an intermediate 
phalangectomy of the 5th toes, from March 16, 1999, are not 
warranted.  Since the preponderance of the evidence is 
against higher ratings during the period of time in question, 
the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107 (West 2002).



ORDER

An initial 10 percent rating for residuals of an intermediate 
phalangectomy of the right toe, from September 9, 1991, 
through March 15, 1999, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits. 

An initial compensable rating for residuals of an 
intermediate phalangectomy of the right toe, from March 16, 
1999, is denied. 

An initial 10 percent rating for residuals of an intermediate 
phalangectomy of the left toe, from September 9, 1991, 
through March 15, 1999, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits. 

An initial compensable rating for residuals of an 
intermediate phalangectomy of the left toe, from March 16, 
1999, is denied. 



	                        
____________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



